

116 HR 443 IH: Promoting Resource Officers Together for Exceptionally Critical Targets with Key Investments in Districts and Schools Act of 2019
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 443IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Bilirakis introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Attorney General to establish a five-year pilot program to make grants to local
			 educational agencies for the hiring of school resource officers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Resource Officers Together for Exceptionally Critical Targets with Key Investments in Districts and Schools Act of 2019 or the PROTECT KIDS Act.
		2.Grants for the hiring and training of school resource officers
 (a)EstablishmentThe Attorney General may establish a five-year pilot program to make grants to local educational agencies to enter into partnerships with local law enforcement agencies for the hiring of school resource officers to operate in and around elementary schools and secondary schools.
 (b)Application requirementA grant may be made under subsection (a) if a local educational agency submits an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require. The application shall include a list of elementary schools or secondary schools in the jurisdiction of the local educational agency—
 (1)that seek to use a school resource officer; (2)at which no school resource officer is deployed at the time of the application; and
 (3)to which a school resource officer is expected to be deployed using a grant. (c)Preferential consideration of certain applicationsIn making grants under subsection (a), the Attorney general may give preferential consideration, where feasible, to local educational agencies determined by the Secretary of Education to have a student population exceeding 65,000 in the jurisdiction of such local educational agency as of January 1, 2019.
 (d)Amount of grantThe amount of a grant under this section may not exceed $10,000,000 for each fiscal year. (e)Matching fundsThe Attorney General may make a grant under subsection (a) only if the applicant for the grant agrees to match, from funds provided from State or local government sources, a cash amount equal to 100 percent of the grant made available by the Attorney General.
 (f)DefinitionsIn this Act: (1)Elementary school; secondary school; local educational agencyThe terms elementary school, secondary school, and local educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School resource officerThe term school resource officer has the meaning given the term in section 1706 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389).
 (g)Authorization of appropriationsThere are authorized to be appropriated $225,000,000 for the first fiscal year beginning after the date of the enactment of this Act, and each of the next four fiscal years thereafter.
			